196 N.W.2d 919 (1972)
188 Neb. 381
STATE of Nebraska, Appellee,
v.
Harry RYAN, Appellant.
No. 38248.
Supreme Court of Nebraska.
April 27, 1972.
Harry Ryan pro se.
Clarence A. H. Meyer, Atty. Gen., Ralph H. Gillan, Asst. Atty. Gen., Lincoln, for appellee.
Heard before SPENCER, SMITH, and NEWTON, JJ., and STUART and BUCKLEY, District Judges.
NEWTON, Justice.
This is an appeal from a conviction for burglary. The sole assignment of error is that the evidence is insufficient to sustain the conviction. We affirm the judgment of the district court.
A motion for new trial was not filed in this case. "In order to obtain a review of alleged errors occurring during the trial, such errors must be pointed out to the trial court in a motion for a new trial and a ruling obtained thereon." State v. Stanosheck, 186 Neb. 17, 180 N.W.2d 226. See, also, Kennedy v. State, 170 Neb. 193, 101 N.W.2d 853.
A review of the record in this case reveals ample evidence to sustain the verdict of guilty. "In a criminal case this court will not interfere with a verdict of guilty based upon the evidence unless it is so lacking in probative force that we can say as a matter of law that it is insufficient to support a finding of guilt beyond a reasonable doubt." State v. Goodwin, 184 Neb. 537, 169 N.W.2d 270.
The judgment of the district court is affirmed.
Affirmed.